                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

CHERYL KYLE,                                           )
                                                       )
                                Plaintiff,             )
                                                       )
v.                                                     )       Case No. 4:20-cv-00933
                                                       )
SAM’S EAST, INC. d/b/a RAYMORE                         )
SAM’S CLUB NO. 8243,                                   )
                                                       )
                                Defendant.             )

                 DEFENDANT SAM’S EAST, INC.’S NOTICE OF REMOVAL

          Defendant Sam’s East, Inc. (“Sam’s”), with full reservation of all defenses, objections, and

exceptions, including but not limited to service, jurisdiction, venue, and statute of limitations

hereby removes the above-captioned matter from the Circuit Court of Cass County, Missouri to

the United States District Court for the Western District of Missouri, pursuant to 28 U.S.C. §§

1332, 1441, and 1446. In support thereof, Defendant states the following:

     I.        THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

          1.     Plaintiff filed her lawsuit against Defendant in the Circuit Court of Cass County,

Missouri, Case No. 20CA-CC00227, on October 9, 2020.

          2.     Defendant Sam’s East, Inc. was served with process on October 22, 2020. Sam’s

has not answered Plaintiff’s Petition.

          3.     As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from the

Circuit Court of Cass County, Missouri are attached as Exhibit A.

          4.     This Notice of Removal is properly directed to this Court pursuant to 28 U.S.C. §

1446(a) as it is the United States District Court embracing the Circuit Court of Cass County,

Missouri, where plaintiff’s Petition is currently pending. See 28 U.S.C. § 96.



                                                   1

               Case 4:20-cv-00933-BP Document 1 Filed 11/23/20 Page 1 of 4
        5.      Without waiving any objection to service, this Notice of Removal is timely filed

pursuant to 28 U.S.C. § 1446(b) because the same has been filed within thirty (30) days of service

on defendant.

        6.      Pursuant to 28 U.S.C. § 1446(d), defendant filed written notice of this removal with

the Clerk of the Circuit Court of Cass County, Missouri where plaintiff’s Petition is currently

pending. A copy of this Notice of Removal and the written notice of the Notice of Filing Notice

of Removal have been served upon plaintiff.

                  II.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.

        8.      Upon information and belief, plaintiff is a citizen of Missouri. See Plaintiff’s

Petition, Exhibit A, at ¶ 1.

        9.      Defendant is a business entity organized and operating under the laws of the State

of Delaware, whose headquarters and principal places of business are in Bentonville, Arkansas.

Accordingly, this defendant is a citizen of Delaware and Arkansas for the purposes of determining

this Court’s subject matter jurisdiction. See 28 U.S.C. § 1332(c).

                III.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

        10.     Where a plaintiff has not specified a specific amount of damages in his state court

petition, the removing party “must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.” Miller v. CEVA Logistics, 2008 U.S. Dist. LEXIS 2116, *2 (W.D.

Mo. 2008), quoting In re Minnesota Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834

(8th Cir. 2003). Plaintiff may only defeat removal by showing “to a legal certainty that recovery

cannot exceed $75,000.” Miller, 2008 U.S. Dist. LEXIS, at *3 (emphasis added).




                                                 2

              Case 4:20-cv-00933-BP Document 1 Filed 11/23/20 Page 2 of 4
        11.     To meet its burden of proof, a defendant seeking removal must present specific

facts or evidence, which may include “an extensive list of serious and disabling injuries suffered

by the plaintiff.” Id.

        12.     Plaintiff’s petition alleges in part that she suffered serious, permanent, and

debilitating injuries to and including her right knee, past and future medical expenses including

hospitalization, past and future great physical pain, suffering, loss of enjoyment of life and mental

anguish. See Plaintiff’s Petition, Exhibit A, ¶ 16. These various alleged injuries and unspecified

related or anticipated treatment, coupled with the allegation of permanency, are certainly complex

and likely to place in dispute medical and other damages in excess of $75,000.

        WHEREFORE, for the foregoing reasons, Defendants Sam’s East, Inc. remove this action

from the Circuit Court of Cass County, Missouri to this Court pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, and for such other relief as the Court deems just and proper.

                                              Respectfully Submitted,

                                              BAKER STERCHI COWDEN & RICE, L.L.C.

                                              /s/ James R. Jarrow
                                              James R. Jarrow                        MO #38686
                                              Kehl D. Friesen                        MO #65909
                                              2400 Pershing Road, Suite 500
                                              Kansas City, Missouri 64108
                                              Telephone: 816.471.2121
                                              Facsimile: 816.472.0288
                                              Email: jarrow@bscr-law.com
                                                        kfriesen@bscr-law.com

                                              ATTORNEYS FOR DEFENDANT
                                              SAM’S EAST, INC.




                                                 3

              Case 4:20-cv-00933-BP Document 1 Filed 11/23/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was

electronically filed using the Court’s CM/ECF system on this 23rd day of November 2020, and a

copy was served via U.S. Mail, postage prepaid addressed to:

Michael W. Wharton
COUCH, PIERCE, KING &
WHARTON, CHARTERED
12 Corporate Woods Suite 370
10975 Benson Drive
Overland Park, Kansas 66210

ATTORNEYS FOR PLAINTIFF



                                                   /s/ James R. Jarrow




                                               4

           Case 4:20-cv-00933-BP Document 1 Filed 11/23/20 Page 4 of 4
